Name: Commission Implementing Decision of 13Ã October 2011 amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2011) 7168) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international trade;  trade;  agricultural activity;  means of agricultural production;  America
 Date Published: 2011-10-14

 14.10.2011 EN Official Journal of the European Union L 269/37 COMMISSION IMPLEMENTING DECISION of 13 October 2011 amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2011) 7168) (Text with EEA relevance) (2011/686/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular the first and second subparagraphs of Article 12(1), Article 12(4) and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports into the Union of, amongst others, semen, ova and embryos of the equine species. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union must come from third countries or parts of the territory thereof in which Venezuelan equine encephalomyelitis (VEE) is a compulsory notifiable disease and which have been free from VEE for 2 years. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to that Decision. Mexico, with the exception of the States of Chiapas and Oaxaca, is currently listed in that Annex. (4) On 19 August 2011, Mexico notified the World Organisation for Animal Health (OIE) of the confirmation of two cases of VEE in horses in the States of Tabasco and Veracruz, which are caused by a virus of the same subtype IE that was observed in the neighbouring States of Chiapas and Oaxaca. (5) The introduction into the Union of any equidae and of semen, ova and embryos of animals of the equine species should therefore no longer be authorised from the States of Tabasco and Veracruz in Mexico. Therefore, those States should be deleted from Annex I to Decision 2004/211/EC. (6) Decision 2004/211/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The entry for Mexico in Annex I to Decision 2004/211/EC is replaced by the following: MX Mexico MX-0 Whole country          MX-1 The whole country except the States of Chiapas, Oaxaca, Tabasco and Veracruz D X X X  X X X X X Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 October 2011. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 73, 11.3.2004, p. 1.